Citation Nr: 0635180	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  96-39 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected bilateral hearing loss for the period 
from October 1, 1996 to March 16, 1998.  

2.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected bilateral hearing loss for the period 
beginning on March 17, 1998.  

3.  Entitlement to service connection for hepatitis C, with 
cirrhosis of the liver.  

4.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  






REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to August 
1971.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 rating decision 
issued by the RO.  

The Board remanded this case back to the RO in March 2003 and 
May 2004.  

The Veterans Law Judge who conducted the veteran's May 2003 
hearing is no longer employed by the Board.  The Board thus 
notified the veteran of this matter, as well as his right to 
an additional hearing, in August 2006, but he did not respond 
to this letter.  

Accordingly, the Board will proceed with this case with the 
understanding that an additional hearing has not been sought.  

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

1.  Among the reliable audiological evidence of record, the 
most severe hearing loss findings from the pendency of this 
appeal are from October 1996; testing from that date revealed 
average pure tone thresholds of 84 decibels in the right ear 
and 85 decibels in the left ear, while speech eudiometry 
revealed speech recognition ability of 40 percent 
bilaterally.  

2.  The veteran did not manifest complaints or findings 
referable to hepatitis or liver disease in service or for 
many years thereafter.  

3.  The currently demonstrated hepatitis C, with cirrhosis of 
the liver, is not shown to be due to any incident or event of 
the veteran's period of active service.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an 80 percent 
evaluation for the service-connected bilateral hearing loss, 
for the entire appellate period beginning on October 1, 1996, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86 
(2006); 38 C.F.R. § 4.85 (1998).  

2.  The veteran is not shown to have a disability manifested 
by hepatitis C, with cirrhosis of the liver is not due to 
disease or injury that was incurred in or aggravated by 
service, nor may any be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his disorders.  There is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a March 2005 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued subsequent to the 
appealed  rating decision.  However, that rating decision was 
issued several years prior to the enactment of VCAA, and the 
VCAA letter was followed up by the issuance of a Supplemental 
Statement of the Case in January 2006, representing a 
readjudication of the veteran's claims.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

With regard to the veteran's service-connected bilateral 
hearing loss, he was fully notified of the assigned 
evaluations and their effective dates in an October 1998 
rating decision, issued during the pendency of this appeal.  

Any absence of such notification is not prejudicial with 
regard to the claim for service connection for hepatitis C, 
with cirrhosis of the liver.  With service connection cases, 
no disability rating or effective date is assigned when 
service connection is denied.  

Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  

Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


II.  Bilateral hearing loss

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).  

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  

The vertical columns in Table VI represent eleven categories 
of decibel loss based on the pure tone audiometry test.  

The numerical designation of impaired efficiency (I through 
XI) will be determined for each ear by intersecting the 
horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  

For example, with the percentage of discrimination of 70 and 
an average pure tone decibel loss of 64, the numeric 
designation level is "V" for one ear.  The same procedure 
will be followed for the other ear.  38 C.F.R. § 4.85(b).  

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  

For example, if the better ear has a numeric designation 
level of "V," and the poorer ear has a numeric designation 
level of "VII," the percentage evaluation is 30 percent.  
38 C.F.R. § 4.85(e), Diagnostic Code 6100.  

Effective from June 10, 1999, specific provisions are in 
effect for "unusual patterns of hearing impairment," 
specifically cases where the pure tone thresholds at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) are 55 decibels or more, or where the pure tone 
thresholds are 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  In cases, Table VIa, 
involving only the pure tone threshold averages, is for 
consideration.  38 C.F.R. § 4.86.  

The Board also notes that, under 38 C.F.R. § 4.85(c), only 
Table VIa may be utilized in cases where the examiner 
certifies that use of the speech discrimination test is not 
appropriate because of language difficulties or inconsistent 
speech discrimination scores.  

In the present case, the RO in Phoenix, Arizona granted 
service connection for bilateral deafness in a March 1972 
rating decision in view of in-service evidence of bilateral 
hearing loss.  A no percent evaluation was assigned, 
effective from August 1971.  

This evaluation was later increased to 20 percent, effective 
in June 1991, following a July 1991 audiological evaluation 
showing increasingly severe hearing loss, particularly at the 
high frequencies.  

Subsequently, in August 1995, the evaluation was increased to 
80 percent, effective from December 2004, following a July 
1995 VA examination showing findings of 32 percent speech 
discrimination and an average decibel loss of 93 in the right 
ear, and 36 percent speech discrimination and an average 
decibel loss of 81 in the left ear.  

A February 1996 VA examination showed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
75
80
90
100
LEFT
--
75
75
85
95

The average pure tone thresholds were 86 decibels in the 
right ear and 83 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 36 percent in the 
right ear and of 32 in the left ear.  

In February 1996, however, the Chief of the Audiology and 
Speech Pathology Service at the VA Medical Center rendered an 
opinion that the veteran's pure tone thresholds should be the 
basis for estimating the veteran's organic hearing levels, as 
the audiological examinations from July 1995 and February 
1996, among others, showed inconsistent scores for word 
discrimination tests, ranging from 28 percent to 76 percent.  

Many of these scores were noted to be the result of the 
veteran not responding to the word presentation.  Because the 
word discrimination scores were inconsistent, they should not 
be used in the estimate of organic hearing.  

In view of this, in July 1996, the RO reduced the veteran's 
disability evaluation to 40 percent, effective from October 
1996.  

An October 1996 VA examination revealed the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
70
75
90
100
LEFT
--
75
75
95
95

The average pure tone thresholds were 84 decibels in the 
right ear and 85 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 40 percent 
bilaterally.  The examiner noted poor speech discrimination 
ability, bilaterally.  

In a November 1996 statement, Donald B. Kamerer, M.D., 
F.A.C.S., noted that the veteran had a symmetrical high 
frequency sloping sensorineural hearing impairment which was 
severe in nature and speech discrimination scores of 34 
decibels in the right ear and 40 decibels in the left ear.  

It is not clear whether this testing incorporated the 
procedures set forth in 38 C.F.R. § 4.85, however.  

A February 1997 VA examination revealed the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
75
80
90
100
LEFT
--
75
80
85
95

The average pure tone thresholds were 86 decibels in the 
right ear and 84 decibels in the left ear.  

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and 68 percent in the left ear.  

A June 1998 VA examination revealed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
80
80
90
100
LEFT
--
75
85
95
100

The average pure tone thresholds were 88 decibels in the 
right ear and 89 decibels in the left ear.  

Speech audiometry revealed speech recognition ability of 58 
percent bilaterally, and the examiner noted that both pure 
tone and speech recognition results should be used in the 
evaluation of the veteran's hearing disorder, rather than the 
pure tone thresholds alone.  

Subsequently, in an October 1998 rating decision, the RO 
increased the evaluation for the veteran's service-connected 
bilateral hearing loss to 50 percent, effective from March 
1998.  

A May 2005 VA examination revealed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
80
80
95
+105
LEFT
--
75
80
90
90

The average pure tone thresholds were 90 decibels in the 
right ear and 84 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 56 percent in the 
right ear and 54 percent in the left ear.  

The examiner diagnosed severe to profound hearing loss, with 
poor word recognition scores bilaterally.  Also, the examiner 
noted a long-term progressive hearing loss back to 1996, with 
no drastic changes since 1998.  However, the examiner stated 
that there was a change since 1998 in terms of the veteran's 
"tolerance level."  

Specifically, while the veteran's speech recognition scores 
could previously be obtained at 30 decibel sensation levels 
(as opposed to the typical 40 decibels levels), he was 
presently not able to tolerate even the 25 decibel level due 
to his severe recruitment.  

In considering this case, the Board is faced with a 
relatively stable disability picture in terms of the 
veteran's pure tone thresholds, but the evidence reflects 
wildly variable speech recognition scores.  

The lowest scores were shown on the July 1995 and February 
1996 examinations, but the Chief of the Audiology and Speech 
Pathology Service at the VA Medical Center clearly stated in 
February 1996 that the speech recognition scores from those 
examinations were not reliable and should not be used.  

In view of the provisions of 38 C.F.R. § 4.85(c), the Board 
will not incorporate those specific scores for rating 
purposes.  

At the same time, the veteran's October 1996 VA examination 
also revealed particularly low speech recognition scores, of 
40 percent, in each ear.  Unlike the earlier examinations, 
however, that examination report has not been accompanied by 
a statement calling into question the reliability of those 
scores.  

Moreover, the June 1998 VA examination report indicates that 
both pure tone threshold and speech recognition scores should 
be considered in the determination of the veteran's claim.  

In view of all of these considerations, the Board has 
determined that the findings from the October 1996 VA 
examination are valid for evaluation purposes.  On balance, 
also, these are the most severe findings during the long 
pendency of this appeal.  

For the right ear, the average pure tone threshold of 84 
decibels combined with the 40 percent speech recognition 
score equates to a designation of "X" under Table VI.  
Similarly, in the left ear, average pure tone threshold of 85 
decibels combined with the 40 percent speech recognition 
score equates to a designation of "X."  The application of 
these findings to Table VII results in a disability 
evaluation of 80 percent.  

The Board is aware that an increase to 80 percent for the 
entire pendency of this appeal is substantial and that three 
subsequent VA examinations have revealed bilateral speech 
recognition scores higher than those shown in October 1996.  

At the same time, the Board notes that the veteran's 2005 VA 
examination report indicates poor recognition scores but a 
consistent disability picture, at least since 1998, and the 
examiner further emphasized the veteran's reduced tolerance 
level with word recognition testing.  

These findings are indicative of a substantial disability 
picture and suggest that the markedly reduced word 
recognition scores from October 1996 were not merely 
aberrational.  

For all of these reasons, and bearing in mind the 
applicability of 38 C.F.R. § 4.7 and 38 U.S.C.A. § 5107(b), 
it is the determination of the Board that the evidence of 
record supports an 80 percent evaluation for the veteran's 
service-connected bilateral hearing loss for the entire 
appellate period beginning on October 1, 1996.  To this 
extent, the appeal is granted.  


III.  Hepatitis C

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including cirrhosis of the 
liver, may be presumed to have been incurred during service 
if manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed the veteran's service medical records 
and observes that two laboratory reports from August 1970 
contain a notation of questionable hepatitis, without further 
discussion.  

The veteran's August 1971 separation examination report, 
however, is entirely negative for hepatitis or any other 
liver dysfunction.  

Subsequent to service, a May 1995 statement from Alfonso J. 
Barbati, D.O., indicates that the veteran had recently been 
hospitalized for abnormal liver function tests, with a 
positive hepatitis C antibody and thrombocytopenia.  

A "history of hepatitis in 1968" was noted.  Dr. Barbati 
rendered impressions of nonspecific liver function test 
abnormality, probable alcohol-related liver disease and rule 
out chronic active hepatitis secondary to hepatitis C.  

An August 1995 operative report from the Presbyterian 
University Hospital indicates that the veteran had a 
diagnosis of hepatitis C viral cirrhosis.  

A VA liver biopsy from March 1996 revealed predominantly 
micronodular cirrhosis, mild steatosis, and chronic 
inflammatory infiltrate with piece meal necrosis, consistent 
with a hepatitis C infection.  

In an October 1996 statement, a VA doctor confirmed that the 
veteran had end-stage liver disease and was being treated for 
cirrhosis secondary to hepatitis C.  

The same VA doctor, in a May 1999 statement, noted the 
veteran's assertion that his hepatitis C viral infection was 
related to "the mass inoculation of vaccinations" during 
service.  The doctor stated that, since no medical records 
were available from service, it would be "extremely 
difficult to near impossible" to directly pinpoint the exact 
date of exposure.  

However, in view of the insidious course of the disease, it 
was "possible and more likely probable" that the veteran 
could have acquired the infection from a contaminated blood 
source.  The doctor also clarified that the veteran's 
disorder was first diagnosed in April 1995.  

In view of this opinion, the Board, in its May 2004 remand, 
requested a VA examination addressing the nature and etiology 
of the veteran's claimed liver disease.  

A May 2005 VA liver, gall bladder, and pancreas examination 
was conducted by a VA examiner who reviewed the veteran's 
claims file.  The examiner considered the relevant medical 
evidence, including a CT scan of the abdomen from September 
2003.  

In regard to the etiology of the veteran's liver disease, the 
examiner noted that the veteran's past history indicated the 
use of street drugs for an extended period of time from 
shortly after discharge from service until 1990, as 
documented in a VA psychiatric examination report from 1994.  

Also, there was no medical record documentation to support 
the contention that the veteran was diagnosed with, or 
received treatment for, hepatitis in service.  

Additionally, there was no scientific, medical, or research 
literature to support the contention that hepatitis C was 
transmitted through air gun immunization.  

Accordingly, it was "not likely" that the veteran's 
hepatitis C resulted from air gun immunization during service 
or was otherwise incurred in or aggravated by service.  

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.  

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  

The Board may, however, may favor the opinion of one 
competent medical professional over that of another so long 
as an adequate statement of reasons and bases is provided.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Additionally, the fact that an opinion is relatively 
speculative in nature also limits its probative value.  For 
example, an examiner's opinion that a current disorder 
"could be" related to, or that there "may be" some 
relationship with, symptomatology in service makes the 
opinion of the examiner too speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).  

Moreover, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).  

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

The Board has reviewed the competent medical evidence of 
record cited above and finds that this evidence shows that 
the veteran's service medical records, while containing 
notations of questionable hepatitis, do not actually confirm 
a diagnosis of this disorder, and no liver abnormalities were 
noted at discharge from service or for over twenty years 
thereafter.  

The VA medical opinion from May 1999 indicates that it is 
"possible and more likely probable" that the veteran's 
hepatitis C resulted from a contaminated blood source, and 
the veteran had reported mass inoculation of vaccinations 
during service.  

At the same time, the VA doctor indicated that he had not 
reviewed any records from service and that it would be 
"extremely difficult to near impossible" to directly 
pinpoint the date of exposure."  Consequently, this opinion, 
which was not based on a reliable medical history, as 
contained in the claims file, is substantially limited in its 
probative value.

By contrast, the VA examiner who conducted the 2005 
examination did have access to and reviewed the entire claims 
file.  This examiner noted the lack of a hepatitis diagnosis 
in service and the fact that, in a 1994 report, the veteran 
had reported the use of street drugs.  

Based on the prior medical records from the claims file and 
the absence of medical literature and research to support 
that air gun inoculations had not been shown to cause 
hepatitis C viral transmission, this examiner concluded that 
it was "not likely" that the veteran's hepatitis C resulted 
from air gun immunization during service or was otherwise 
incurred in or aggravated by service.  

The 2005 VA examination report and the conclusions therein 
were based on a thorough review of the veteran's claims file.  
Accordingly, this report has substantially more probative 
value than the relatively unsupported May 1999 VA doctor's 
opinion.  

The 2005 report is also consistent with the absence of an 
outright hepatitis diagnosis in service and the substantial 
lapse of time between service and the first treatment for 
liver dysfunction.  It is thus the preliminary determination 
of the Board that the competent medical evidence of record is 
against his claim that his hepatitis C, with cirrhosis of the 
liver, was first manifest in service.  

Currently, the only other evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
May 2003 hearing testimony.  He has asserted that the use of 
dirty and unchanged needles for mass inoculations during 
service was the cause of his current disorder.  

The veteran, however, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  

Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for hepatitis C, with 
cirrhosis of the liver, and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  




ORDER

An 80 percent evaluation for the service-connected bilateral 
hearing loss is assigned for the entire appellate period 
beginning on October 1, 1996, subject to the regulations 
governing the payment of VA monetary benefits.  

Service connection for hepatitis C, with cirrhosis of the 
liver, is denied.  



REMAND

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  

Specifically, if there is only one such disability, this 
disability shall be ratable at 60 percent or more; if there 
are two or more disabilities, there shall be at least one 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

An extra-schedular total disability rating may be assigned on 
the basis of a showing of unemployability alone in 
exceptional cases.  See 38 C.F.R. § 4.16(b).  

In the present case, the veteran has been assigned a 80 
percent evaluation for his service-connected bilateral 
hearing loss and a 10 percent evaluation for his service-
connected tinnitus, for a combined evaluation of 80 percent 
under 38 C.F.R. § 4.25.  

In a statement dated in October 1996, a VA doctor stated that 
the veteran's hearing loss "is so severe that it renders him 
unemployable."  The doctor noted that, as a carpenter, the 
veteran posed a serious risk to himself and others because of 
his inability to hear directions or warnings.  Similarly, as 
a taxicab driver, he was unable to hear radio dispatches or 
his riders.

Given that this statement at least raises the question of 
whether the veteran's service-connected disorders render him 
unable to secure or follow a substantially gainful 
occupation, it is the determination of the Board that an 
examination addressing this specific question is 
"necessary" under 38 U.S.C.A. § 5103A(d).  

Nonetheless, the question of unemployability due to 
audiological disorders was not addressed in any manner in the 
report of the veteran's May 2005 VA audiological examination.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
examination, with an appropriate examiner 
with experience with audiological 
disorders, to determine the precise 
effect of his service-connected bilateral 
hearing loss and tinnitus on his 
employability.  The examiner should 
conduct any testing deemed necessary and 
render an opinion as to whether the 
veteran's service-connected audiological 
disorders, in and of themselves, result 
in him being unable to secure or follow a 
substantially gainful occupation.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale.  

2.  Then, the RO should readjudicate the 
veteran's claim of entitlement to TDIU, 
to include consideration of 38 C.F.R. 
§ 4.16.  If the determination of this 
claim remains unfavorable, the veteran 
and his representative must be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.  

Then, if in order, the case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


